                                                      1   Dated: March 28, 2019                                Respectfully submitted,

                                                      2                                                        LOCKE LORD LLP
                                                      3

                                                      4                                                        By: /s/ Kinga L. Wright
                                                                                                                       Regina J. McClendon
                                                      5                                                                Kinga L. Wright
                                                                                                               Attorneys for Defendant U.S. Bank National Association
                                                      6                                                        (incorrectly sued as U.S. Bank Home Mortgage)
                                                                                                       ISTRIC
                                                      7                                           TES D      TC
                                                                                                TA




                                                                                                                          O
                                                      8   Dated: 3/29/19                   S




                                                                                                                           U
                                                                                          ED




                                                                                                                            RT
                                                                                                                         D
                                                                                                               RDERE
                                                                                      UNIT



                                                                                                       OO
                                                      9                                        IT IS S




                                                                                                                                   R NIA
                                                     10                                                               Spero
                                                                                                            seph C.
                                                                                      NO




                                                                                                    Judge Jo



                                                                                                                                  FO
                                                                                        RT




                                                     11

                                                                                                                              LI
                                                                                               ER
                                                                                           H




                                                     12                                             N                 F       A
                                                                                                                              C
                                                                                                        D IS T IC T O
                                                                                                              R
                                                     13
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15

                                                     16

                                                     17

                                                     18

                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                                         2
                                                                                     STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                           Wedderburn v. U.S. Bank Home Mortgage, et al., Case No. 4:18-cv-04155-JCS
